NO








NO. 12-10-00085-CR
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
OSCAR CESAR VEGA,
APPELLANT                                                     '     APPEAL
FROM THE 114TH
 
V.                                                                         '     JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,                                 '      SMITH
COUNTY, TEXAS
APPELLEE
 


MEMORANDUM
OPINION
PER
CURIAM
            Appellant
pleaded guilty to possession of marijuana in a drug free zone, and the trial
court assessed punishment at imprisonment for eight years.  We have received
the trial court’s certification showing that Appellant waived his right to appeal. 
 See Tex. R. App. P. 25.2(d). 
The certification is signed by Appellant and his counsel.  Accordingly, the
appeal is dismissed for want of jurisdiction.
Opinion delivered April 7, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)